United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.K., Appellant
and
DEPARTMENT OF THE ARMY,
ARMY MATERIAL COMMAND,
Chambersburg, PA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 14-2058
Issued: April 21, 2015

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

On September 29, 2014 appellant filed a timely appeal of an August 18, 2014 decision of
the Office of Workers’ Compensation Programs (OWCP). The Board docketed the appeal as
No. 14-2058. On August 18, 2014 OWCP found that appellant was not entitled to more than an
11 percent schedule award for his left upper extremity.
Appellant, a 63-year-old electrical equipment repairman, filed a Form CA-2 claim for
occupational disease on May 2, 2012, alleging that he developed a left-sided carpal tunnel
condition causally related to employment factors. OWCP accepted the claim for left carpal
tunnel syndrome, cubital tunnel syndrome, and tardy ulnar nerve compression at the elbow. On
March 19, 2013 appellant filed a Form CA-7 claim for a schedule award based on a partial loss
of use of his left upper extremity.
On July 6, 2013 Dr. Joseph Holobinko, Board-certified in orthopedic surgery, performed
left carpal tunnel release surgery on appellant. In an October 15, 2013 report, an OWCP medical
adviser found that he had five percent impairment from his accepted left carpal tunnel condition
pursuant to the American Medical Association, Guides to the Evaluation of Permanent
Impairment (sixth edition) (A.M.A., Guides). OWCP referred appellant to Dr. Robert A. Smith,
Board-certified in orthopedic surgery, who found in a September 12, 2013 report that appellant

had a six percent left upper extremity impairment for left carpal tunnel syndrome under the
A.M.A., Guides. In a November 26, 2013 report, OWCP’s medical adviser noted that he had
previously rated five percent left upper extremity impairment for left carpal tunnel syndrome.
He stated, however, that because appellant had previously received an award for 11 percent left
upper extremity impairment, he was not entitled to an additional award for left upper extremity
impairment based on left carpal tunnel syndrome. The medical adviser stated that, if the prior
schedule award was based upon the fifth edition of the A.M.A., Guides, appellant’s award would
likely be reduced in his schedule award in light of the new methodology and criteria set forth in
the sixth edition of the A.M.A., Guides. Therefore, OWCP’s medical adviser found that
appellant was not entitled to an increased award for left upper extremity impairment based on
left carpal tunnel syndrome. He did not mention or review Dr. Smith’s September 12, 2013
second opinion report.
By decision dated December 4, 2013, OWCP denied appellant’s claim. In an August 18,
2014 decision, an OWCP hearing representative affirmed the December 4, 2013 decision. He
stated that appellant was not entitled to an additional schedule award for his left upper extremity
because he had previously been granted one percent impairment of the left upper extremity for
abrasion or friction burns to his left finger, elbow, forearm and wrist, left forearm sprain and left
lateral epicondylitis under case number xxxxxx731; and 10 percent impairment of the left upper
extremity for left shoulder tendinitis, left shoulder impingement, acromioplasty of the left
shoulder and arthroscopic decompression under case number xxxxxx151. The OWCP hearing
representative further stated that, although OWCP’s medical adviser failed to evaluate
Dr. Smith’s September 12, 2013 report, such action was not necessary since this only indicated
that appellant had six percent left upper extremity impairment for left carpal tunnel syndrome,
and he had already been awarded 11 percent impairment of the left upper extremity.
Section 20 C.F.R. § 10.126 requires OWCP to issue a decision containing findings of fact
and a statement of reasons.1 OWCP erred in its December 4, 2013 and August 18, 2014
decisions by failing to analyze Dr. Smith’s second opinion report and provide sufficient reasons
why it did not establish that appellant was entitled to an additional schedule award for left upper
extremity impairment based on left carpal tunnel syndrome. OWCP’s medical adviser erred in
finding that appellant’s previous awards for left upper extremity impairment precluded an
additional award based on his accepted left carpal tunnel syndrome. As OWCP relied on this
erroneous finding and did not make the required findings or provide a statement of reasons in its
August 18, 2014 decision denying an additional schedule award, its decision was issued in error.
Accordingly, the case will be remanded to OWCP to enable it to properly consider the
medical evidence submitted prior to the issuance of the August 18, 2014 decision, thoroughly
evaluate the merits of appellant’s claim, make findings of fact and provide reasons for its
decision, pursuant to the standards set forth in 5 U.S.C. § 8128(a) and 20 C.F.R. § 10.126. After
such further development as OWCP deems necessary, it should issue an appropriate decision to
protect appellant’s appeal rights.

1

20 C.F.R. § 10.126.

2

IT IS HEREBY ORDERED THAT the August 18, 2014 decision of the Office of
Workers’ Compensation Programs is set aside; the case record is remanded to OWCP for further
proceedings consistent with this order of the Board.
Issued: April 21, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

3

